* Reporter's Note: For decision in this case on demurrer to petition, see 127 Ohio St. 582.
It appearing to the court that on February 14, 1934, a demurrer to the petition herein was sustained for reasons stated in the entry of this court that date made and that relator herein was granted thirty days to further plead, and it now appearing that no further pleading has been filed within said thirty days, it is therefore ordered that the writ of mandamus prayed for in the petition be, and the same hereby is, denied.
Writ denied.
WEYGANDT, C.J., ALLEN, STEPHENSON, JONES, MATTHIAS, BEVIS and ZIMMERMAN, JJ., concur. *Page 129